DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.

Applicants' arguments, filed October 9, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51 - 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Amended claim 51 requires selection of the polymeric carrier and the ratio of the taxane:carrier: surfactant be “to provide greater than 80% dissolution of the taxane in a pH 7.5 aqueous solution for at least two hours”. The Examiner was unable to locate support for this limitation in the disclosure as originally filed. ¶ [0017] of the PGPub of the instant application discloses this percentage and time frame, but not for dissolution of as required by this claim limitation, but that limitations relates to having a supersaturated solubility of at least 70%, 80% or 90% being maintained for at least 2 hours after oral administration of [the] oral composition (emphasis added). Supersaturated solubility and dissolution are not the same concept and no other support for dissolution over time was located in the disclosure as originally filed.
The claim amendments and arguments have also not addressed the previously identified new matter relating to the a lack of support for the range of ratio of taxane: polymeric carrier:surfactant. Applicants cite ¶¶ [0013] and [0014] of the specification as originally filed for support but ¶ [0014] only discloses ratio for the taxane to the carrier and contains no limitations as to the amount of surfactant that were present. ¶ [0013] provides weight percent for the taxane and polymeric carrier but similarly, no disclosure of the amount of surfactant that is present.
The dependent claims (i.e., claims 52 – 55) fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to additional locations, such as page and line number, wherein support may be found for the instant invention and/or explain how implicit support for the present claim limitations is present in the disclosure as originally filed.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 – 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A newly added claim limitation in claim 51 requires selection of the ingredients such that there is “greater than 80% dissolution of the taxane in a pH 7.5 aqueous solution for at least two hours”. What is being required of the claimed oral composition is not clear. Often claims recite a limitation of the cumulative release percent over time, such that 80% of the total drug present in the dosage form is released within 2 hours. However, that does not match the language of the instant claims that appears to require 80% dissolution continue for at least 2 hours. But if 80% of the drug is dissolved after 2 hours, then only 20% of the drug remains to be released/dissolved, which would seem to make this limitation impossible to meet. This language is not found in the specification to provide possible interpretation of the claims and most figures appear to show that when exposed to different pH solutions, the amount of drug released decreases over time, which is not understood.
The dependent claims (i.e., claims 52 – 55) fall therewith.
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 51 – 55 were rejected under 35 U.S.C. 103 as being unpatentable over CN 103083240 (CN’240) in view of Miller et al. (US 2015/0374827) and Albano et al. (US 2013/0172375). This rejection is MAINTAINED for the reasons set forth herein.
Example 1 of CN’240 discloses the preparation of hypromellose cellulose acetate succinate (HPMCAS) and the taxane paclitaxel containing solid dispersion microspheres (p 9 – 10). 2 g total of drug-polymer solution with either 0.1, 0.3 or 0.8 g of paclitaxel and HPMCAS were combined with distilled water containing the surfactant sodium dodecyl sulfate and the final preparations contained 5%, 15% or 40% paclitaxel. The formulation with 40% (0.8 g) of paclitaxel has a drug to HPMCAS ratio of 1:1.5. The resultant materials were pulverized and administered orally (p 10). CN’240 discloses that all three formulations prepared in example 1 had significantly increased oral bioavailability with the second formulation having the highest bioavailability (bottom of p 10). Too high or too low amounts of polymer will not produce the best bioavailability and as the amount of polymer decreases, the dissolution rate of the drug decreases and there is a delay in the Tmax time (p 10 – 11). A dispersant (inert carrier) such as porous micronized silica gel is added to the solid dispersion (last ¶, p 4) and the dispersion can then be further made into solid dispersed microspheres (p 5, ¶ 2; see also p 6 in which the silica is added before evaporation). This would result in an intragranular excipient being present.
The presence of one of the claimed polymeric carriers and a surfactant in the claimed ratio and a compressed tablet pharmaceutical form is not disclosed.
Miller et al. discloses a solid dispersion comprising a dispersion polymer, a basic low-water solubility active and an anionic counterion (whole document, e.g., abstract). These dispersions may improve the bioavailability of the active by enhancing the concentration of the active in the gastrointestinal tract or by increasing the dissolution rate of the active (¶ [0004]). The active is any drug that may be desired to be administered to the body (¶ [0012] and includes antineoplastics, anticancer agents and antitumor agents among others (¶ [0016]). Among the disclosed dispersion polymers is HPMCAS and poly(methacrylic acid-co-methylmethacrylate) 1:1 such as that sold under the tradename EUDRAGIT® L100 (¶¶ [0041] – [0042]). One possible method of forming is spray drying (¶ [0057]). The dispersions can also be formulated into suitable dosage forms such as tablets (¶ [0060]). 
Albano et al. discloses pharmaceutical compositions comprising a solid dispersion of a drug (whole document, e.g., abstract). In addition to the active ingredient, the solid dispersion comprises a polymer that is a PVP or copovidone and, optionally, a surfactant and/or HPMC-AS (¶ [0003]). The choice of polymer effects the AUC and Cmax achieved in vivo (¶ [0016]). The compositions can further comprise a flow enhancer such colloidal silicon dioxide that can increase the stability, AUC and Cmax of the formulations (¶ [0037]). For patient compliance, a higher strength dosage form such as tablet is desirable and while disintegrants can be added, they may have a negative impact on tablet compaction so the development of a solid dispersion with fast disintegration and good tablet compaction is advantageous (¶ [0039]). The addition of a surfactant as a component of the solid dispersion allows for improved dissolution of the active agent from the solid dispersion and sodium lauryl sulfate (SLS) is among the disclosed surfactants (¶ [0040]). The composition comprises about 1% to about 50% drug (¶ [0022]), about 50% to about 90% polymer (¶ [0024]) and up to about 10% of surfactant (¶ [0040]). In embodiments in which both copovidone and HPMC-AS are used, the ratio of these two carriers ranges from about 15:85 to about 50:50 (¶ [0041]). In examples, 12 – 19, colloidal silicon dioxide is present as both an intragranular and extragranular excipient. In example 19, extrudates were milled, additional excipients added so that both intragranular and extragranular excipients were present and then the blend was compressed into a table with a hardness in the range of 110 – 180 N (¶ [0065]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use polymeric carriers such as the HPMC-AS of CN’240 or a poly(methacrylic acid-co-methyl methacrylate) 1:1 as in Miller et al. with a surfactant to prepare a solid dispersion of a taxane such as paclitaxel in a compressed tablet form.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the polymeric carrier influences the dissolution and pharmacokinetic parameters of the solid dispersion and surfactants such as SDS can be added to add in the dissolution of the drug from the solid dispersion as taught by Miller et al. and Albano et al. The selection and determination of the amount of a specific ingredient (e.g., polymeric carrier or surfactant) in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on the particular drug being delivered and the desired pharmacokinetics. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05. Optimization of the general amounts of each ingredient (drug, polymeric carrier and surfactant) within the ranges disclosed by the prior art will alter the ratio of the various ingredients to one another. Ratios that overlap or lie within the claimed range are possible within the ranges of amounts for each ingredient discloses. Ranges in the prior art that overlap or encompass the claimed range are prima facie obvious and there is no evidence of record as to the criticality of the claimed materials and/or ratio of the taxane, carrier and surfactant. 
Dissolution over time in an aqueous solution at pH 7.5 is explicitly disclosed by the applied prior art. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Here the combined prior art renders obvious formulations of taxane, polymeric carrier and surfactant as required by the instant claims, which will determine the dissolution behavior of the composition. There is no evidence of record that the product rendered obvious by the combined prior art do not have the function required by the instant claims. The reason behind the selection of the ratio of materials for the claimed product does not patentably distinguish the claims when the applied prior art renders obvious compositions having such amounts and patentability is based on the resulting compositions.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. The evidence of record has not established that the granules produced by a spray drying or extrusion process that are formed into a compressed tablet such as by compression results in a different and non-obvious product compared to that produced by the process of the instant claims. 

Applicants traverse this rejection on the grounds that Fude discloses an aqueous solution of SDS which acts and anti-solvent is added to microsphere of taxane/carrier but SDS is excluded from the microspheres. The Office has not provided evidence or a convincing line of reasoning that the compositions of Fude teaches a formulation comprising a surfactant. Table 1 of Miller shows that the solubility is limited to 60% and this number drops of rapidly after 1 hour. Albano is limited to 2 specific compounds, neither of which have structural similarity to taxanes and teaches that the use of HCMPAS and surfactant addition are not predictable in regard to dissolution of even closely related compounds. The pharmacokinetics are not instructive in regard to pH dependent dissolution. The use of inherency in obviousness must be limited as what is inherent is not necessarily known and that which is unknown cannot be obvious.
These arguments are unpersuasive. Arguments without factual support are mere allegations and are not found persuasive. The methodology set forth in the examples of CN’240 adds the aqueous solution of SDS to a drug-polymer solution (e.g., top of p 10 of machine translation that accompanied the December 20, 2019 Office Action). Droplets were formed after addition of the aqueous solution and microspheres were formed that were then washed (top of p 10 of machine translation that accompanied the December 20, 2019 Office Action). CN’240 does disclose that porous micronized silica gel is added to the solid dispersion (last ¶, p 4) and the dispersion can then be further made into solid dispersed microspheres (p 5, ¶ 2; see also p 6 in which the silica is added before evaporation) and such ingredients would be present in the final formulation. The arguments of record have not established that the resulting microspheres do not comprise a surfactant such as SDS that was present during microsphere formation. This argument also does not address the teachings of Albano as to the advantageous of solid dispersions and that addition of a surfactant such as SLS allows for improved dissolution of the active agents. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness. While the compounds in Albano may not be structurally similar to taxanes, the desired characteristics of tablets and manners in which poorly soluble active agents can be enhanced would reasonably be expected to apply to other drugs especially when the teaching of Miller et al. and the knowledge of the person of ordinary skill in the art are also considered. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pH dependent dissolution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The relevant claim language is a certain percent dissolution over time at pH 7.5 and this limitation is met when the claimed composition can produce such a percentage dissolution in any aqueous solution as this pH and any other conditions, including the temperate and additional ingredients present. The results in table 1 of Miller are for a solution at pH 6.5 (¶ [0067]) and thus do not provide any information as to the behavior of such a composition at pH 7.5. The rejection above does not require that this function be inherently present in any particular formulation of the applied prior art. The behavior of a composition, such as dissolution over time at a particular pH, is determined the ingredients that are present and their amounts. The combined prior art renders obvious compositions that have the ingredients in the amounts required by the claims and there is no evidence as to the criticality of such amounts and/or that such formulation do not meet the functional limitations of the instant claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618